Appeal from a decision of the Unemployment Insurance Appeal Board, filed August 6, 1996, which ruled that claimant was disqualified from receiving unemployment insurance benefits because he voluntarily left his employment without good cause.
Claimant was a security guard until his employment was terminated because he had failed to become licensed as required by State law. The Unemployment Insurance Appeal Board disqualified claimant from receiving unemployment insurance benefits because he voluntarily left his employment without good cause pursuant to the doctrine of provoked discharge. Substantial evidence supports this decision. The record reveals that claimant’s application for a security guard license was denied because he failed to submit in a timely fashion the documents required by the State Division of Licensing Services to complete his license application. Because claimant was rendered ineligible for employment as a security guard once his license application was denied, the employer had no other choice but to terminate his employment. Under the circumstances, claimant provoked his own discharge through his conduct which constituted a voluntary leaving of employment without good cause (see, Matter of James [Levine], 34 NY2d 491, 497).
Cardona, P. J., Yesawich Jr., Peters, Spain and Carpinello, JJ., concur. Ordered that the decision is affirmed, without costs.